Opinion filed December 16, 2010




                                          In The


   Eleventh Court of Appeals
                                        __________

                                   No. 11-10-00346-CV
                                       __________

 DAVID KENNETH WALKER AND DONNA GAIL WALKER, Appellants

                                             V.

LAUREL ELIZABETH VICARS AND ERIC RICHARD VICARS, Appellees


                           On Appeal from the 318th District Court

                                   Midland County, Texas

                               Trial Court Cause No. FM 48349


                           MEMORANDUM                OPINION
       David Kenneth Walker and Donna Gail Walker have filed a motion to dismiss their
appeal. The Walkers state in their motion that this appeal is now moot. The motion is granted,
and the appeal is dismissed.


                                                  PER CURIAM


December 16, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.